                          UNANIMOUS WRITTEN CONSENT
                                    OF THE
                              BOARD OF DIRECTORS
                                      OF
                        ROCHESTER DRUG CO-OPERATIVE, INC.


       The undersigned, being all the members of the Board of Directors (the “Board”) of
Rochester Drug Co-Operative, Inc., a New York corporation (the “Company”), hereby consent to
and adopt the following resolutions, effective as of the date set forth on the signature page below:

                       WHEREAS, the Board has reviewed and considered the
               materials presented by the management and the financial and legal
               advisors of the Company regarding the liabilities and liquidity
               situation of the Company, the strategic alternatives available to it,
               and the impact of the foregoing on the Company’s businesses; and

                      WHEREAS, the Board has had the opportunity to ask
               questions of the management and the financial and legal advisors of
               the Company regarding the strategic alternatives available to the
               Company;

        I.     Voluntary Petition Under the Provisions of Chapter 11 of Title
               11 of the United States Code

                        NOW, THEREFORE, BE IT RESOLVED, that in the
               judgment of the Board, it is desirable and in the best interests of the
               Company, its creditors, and other parties in interest, taken as a
               whole, that the Company file or cause to be filed a voluntary petition
               for relief under the provisions of chapter 11 of title 11 of the United
               States Code (11 U.S.C. §§ 101 et seq., the “Bankruptcy Code”); and

                       RESOLVED, that the officers and representatives of the
               Company be, and they hereby are, authorized to execute and file on
               behalf of the Company all petitions, schedules, lists, motions,
               applications, pleadings and other papers or documents, necessary to
               commence a case and obtain relief under the Bankruptcy Code,
               including but not limited to motions to obtain the use of cash
               collateral and provide adequate protection therefor, to obtain debtor
               in possession financing, and to take any and all further acts and
               deeds that they deem necessary, proper and desirable in connection
               with the Company’s chapter 11 case, with a view to the successful
               prosecution of such case; and




                                                                                           3500852.1


8579439_2
Case 2-20-20230,        Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                                 Main Document , Page 1 of 12
                      RESOLVED, that the officers and representatives of the
              Company be, and they hereby are, authorized and directed to employ
              the law firm of Bond, Schoeneck & King, PLLC as general
              bankruptcy counsel to represent and assist the Company in carrying
              out its duties under the Bankruptcy Code, and to take any and all
              actions to advance the Company’s rights and obligations, including
              filing any pleadings; and in connection therewith, the officers and
              representatives of the Company are hereby authorized and directed
              to execute appropriate retention agreements, pay appropriate
              retainers prior to and immediately upon filing of the Company’s
              chapter 11 case, and to cause to be filed an appropriate application
              for authority to retain the services of Bond, Schoeneck & King,
              PLLC; and

                      RESOLVED, that the officers and representatives of the
              Company be, and they hereby are, authorized and directed to employ
              the firm of Huron Consulting Services LLC as its financial advisor
              to assist the Company in carrying out its duties under the
              Bankruptcy Code and to take any and all actions to advance the
              Company’s rights and obligations with respect thereto; and in
              connection therewith, the officers and representatives of the
              Company are hereby authorized and directed to execute appropriate
              retention agreements, pay appropriate retainers prior to and
              immediately upon filing of the Company’s chapter 11 case, and to
              cause to be filed an appropriate application for authority to retain the
              services of Huron Consulting Services LLC; and

                      RESOLVED, that the officers and representatives of the
              Company be, and they hereby are, authorized and directed to employ
              any other professionals to assist the Company in carrying out its
              duties under the Bankruptcy Code; and in connection therewith, the
              officers and representatives of the Company are hereby authorized
              and directed to execute appropriate retention agreements, pay
              appropriate retainers prior to or immediately upon the filing of the
              Company’s chapter 11 case, and to cause to be filed an appropriate
              application for authority to retain the services of any other
              professionals as necessary; and

        II.   Further Actions and Prior Actions

                      RESOLVED, that in addition to the specific authorizations
              heretofore conferred upon them, the officers and representatives of
              the Company be, and hereby are, authorized and empowered, in the
              name of and on behalf of the Company, to take or cause to be taken
              any and all such further actions, and to execute, acknowledge,
              deliver, and file any and all such agreements, certificates,
                                                 2
                                                                                         3500852.1


8579439_2
Case 2-20-20230,      Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                               Main Document , Page 2 of 12
            instruments and other documents and to pay all expenses, including
            filing fees, as each officer and representative in his/her discretion
            may deem necessary or desirable in order to fully carry out the intent
            and accomplish the purpose of the resolutions adopted herein; and

                    RESOLVED, that all acts, actions, and transactions relating
            to the matters contemplated by the foregoing resolutions done in the
            name of and on behalf of the Company, which acts would have been
            approved by the foregoing resolutions except that such acts were
            taken before these resolutions were certified, are hereby in all
            respects approved and ratified.

                                       * * * * *




                                              3
                                                                                     3500852.1


8579439_2
Case 2-20-20230,    Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                             Main Document , Page 3 of 12
Case 2-20-20230,   Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                            Main Document , Page 4 of 12
       IN WITNESS WHEREOF, the undersigned have executed thi Una.n ous Written
 Consent, which is deemed to be effective as of      2020
                                                             In


 Garry Mrozek                                       Pitul B. Pagnotta



 Christopher K. Casey                               Stephen L. Giroux



 Joseph P. Lech                                     Joseph Scott Miskovsky



 Richard Klenk                                      Boris Mantell



 Don Arthur, Jr.




                                                4
                                                                                  3cnntlit7.1


 R579439 2

Case 2-20-20230,        Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                                 Main Document , Page 5 of 12
Case 2-20-20230,   Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                            Main Document , Page 6 of 12
           IN
          WITNESS WHEREOF, the undersigned have executed this Unanimous Written
Consent, which is deemed to be effective as of         2020.




Garry Mrozek                                      Paul B. Pagnotta




Christophcr K. Casey




Joseph P. Lech                                    Joseph Scott Miskovsky




Richard Klenk                                     Boris Mantell




Don A(hur, Jr.




                                              4
                                                                                 3500852.1


t\519439   2
Case 2-20-20230,       Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                                Main Document , Page 7 of 12
Case 2-20-20230,   Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                            Main Document , Page 8 of 12
Case 2-20-20230,   Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                            Main Document , Page 9 of 12
Case 2-20-20230,   Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                            Main Document , Page 10 of 12
Case 2-20-20230,   Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                            Main Document , Page 11 of 12
Case 2-20-20230,   Doc 3,    Filed 03/12/20, Entered 03/12/20 09:07:54, Description:
                            Main Document , Page 12 of 12
